HLD-114      (March 2011)                                     NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-4276
                                      ___________

                                THOMAS EDMONDS,
                                             Appellant
                                       v.

                        UNITED STATES OF AMERICA;
                 DONNA ZICKEFOOS, Warden at FCI Fort Dix Prison
                    ____________________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civil No. 1-10-cv-02669)
                     District Judge: Honorable Renée Marie Bumb
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   March 31, 2011
        Before: MCKEE, Chief Judge, ALDISERT and WEIS, Circuit Judges
                            (Opinion filed: May 16, 2011)
                                     _________

                                       OPINION
                                       _________

PER CURIAM.

             Thomas Edmonds appeals the District Court‘s October 28, 2010 order

dismissing his 28 U.S.C. § 2241 habeas corpus petition for lack of jurisdiction. We will

summarily affirm.

             Edmonds, a federal prisoner currently incarcerated at FCI Fort Dix,
received a 200-month sentence in the United States District Court of the Middle District

of Georgia for possession with intent to distribute methamphetamine. See generally

United States v. Edmonds, 196 F. App‘x 769 (11th Cir. 2006) (affirming sentence and

summarizing case background). In 2007, he filed a motion to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255, alleging ineffective assistance of counsel; the

District Court denied the motion on February 22, 2011. See Edmonds v. United States,

No. 6:02-cr-00020, 2011 U.S. Dist. LEXIS 17054, at *3–4, 14–15 (M.D. Ga. Feb. 22,

2011).

               Edmonds filed the instant 28 U.S.C. § 2241 petition in the District Court for

the District of New Jersey on May 19, 2010, asserting that ―a portion of his prison term

was a result of an erroneous sentence enhancement under [United States Sentencing

Guidelines] § 2D1.1(b)(1).‖ Pet. 1, ECF No. 1. He argued an inability to proceed under

28 U.S.C. § 2255 because he had raised a variant of the claim on direct appeal, and

―claims that were decided on direct appeal are barred from being raised on a § 2255

petition.‖ Pet. 5. Therefore, he averred, it was proper for him to utilize § 2241.

               The District Court disagreed, holding that Edmonds had not ―assert[ed] any

grounds as to why Section 2255 would be [an] ‗inadequate or ineffective‘ remedy to

address his challenges to his federal sentence. All he assert[ed was] that his federal

sentence was erroneously enhanced.‖ Edmonds v. United States, No. 10-2669, 2010 U.S.

Dist. LEXIS 115230, at *6–7 (D.N.J. Oct. 28, 2010). It therefore dismissed the petition

for lack of jurisdiction. Id. at *7.
                                             2
              We have jurisdiction pursuant to 28 U.S.C. § 1291. In reviewing the denial

of a 28 U.S.C. § 2241 petition, we ―exercise plenary review over the District Court‘s

legal conclusions and apply a clearly erroneous standard to its findings of fact.‖ See

O‘Donald v. Johns, 402 F.3d 172, 173 n.1 (3d Cir. 2005); see also United States v.

Friedland, 83 F.3d 1531, 1542 (3d Cir. 1996) (―Our review of the district court‘s order

denying . . . relief under 28 U.S.C. § 2241 is plenary.‖). Third Circuit LAR 27.4 and

I.O.P. 10.6 allow us to summarily affirm when it is clear that no substantial question is

presented by the appeal. See United States v. Baptiste, 223 F.3d 188, 190 n.3 (3d Cir.

2000); Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

              We are in full accord with the opinion of the District Court. It is well

settled that ―[m]otions pursuant to 28 U.S.C. § 2255 are the presumptive means by which

federal prisoners can challenge their convictions or sentences that are allegedly in

violation of the Constitution.‖ Okereke v. United States, 307 F.3d 117, 120 (3d Cir.

2002).1 While Edmonds attempts to avail himself of the ―safety valve‖ of 28 U.S.C. §


1
 Edmonds attempts to rely on Reno v. Koray, 515 U.S. 50 (1995)—a pre-AEDPA case—
for the proposition that a ―§ 2241 petition is [the] proper vehicle for challenging the
duration of [a] prisoner‘s confinement without challenging the underlying conviction.‖
Pet. 4. Koray involved a challenge to sentence credits that were denied by the Bureau of
Prisons, which is both well within the traditional heartland of permissible § 2241 actions,
see Coady v. Vaughn, 251 F.3d 480, 485–86 (3d Cir. 2001) (collecting cases), and is
easily distinguishable from the present situation; Edmonds‘s attempt to cleave his
―sentence‖ from his ―conviction‖ affords him no relief under the plain language of 28
U.S.C. § 2255, which explicitly covers actions taken by a person ―claiming the right to be
released upon the ground that the sentence was imposed in violation of the Constitution
or laws of the United States.‖ 28 U.S.C. § 2255(a).

                                             3
2255(e), which allows a federal prisoner to challenge his conviction or sentence under

§ 2241 under certain circumstances, it affords this relief only if ―remedy by [§ 2255]

motion is inadequate or ineffective to test the legality of his detention.‖ 28 U.S.C. §

2255(e). Inadequacy is not presumed simply because procedural requirements present an

impediment to filing. See Cradle v. United States ex rel. Miner, 290 F.3d 536, 538–39

(3d Cir. 2002). Rather, proper use of the safety valve is limited to rare circumstances,

such as when a petitioner ―had no earlier opportunity to challenge his conviction for a

crime that an intervening change in substantive law [negated].‖ See In re Dorsainvil, 119
F.3d 245, 251 (3d Cir. 1997).

              Here, despite his protestations to the contrary, Edmonds clearly seeks relief

that would ordinarily be available under 28 U.S.C. § 2255. That he raised a version of

his incorrect-sentencing argument on direct appeal is, in this case, irrelevant to the basic

availability of § 2255 relief; indeed, it shows that he did have an earlier opportunity to

argue the claim. And since he is not prevented from pursuing a § 2255 motion, ―habeas

corpus relief is unavailable for lack of jurisdiction.‖ Application of Galante, 437 F.2d
1164, 1165 (3d Cir. 1971) (per curiam). As no substantial issue is before us, we will

therefore summarily affirm the judgment of the District Court.




                                              4